IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


OMAR JACKSON,                                : No. 120 EM 2014
                                             :
                     Petitioner              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
COURT OF COMMON PLEAS OF                     :
PHILADELPHIA COUNTY, ET AL.,                 :
DISTRICT ATTORNEY OF                         :
PHILADELPHIA COUNTY, ET AL.,                 :
                                             :
                     Respondents             :


                                         ORDER



PER CURIAM

       AND NOW, this 29th day of September, 2014, the Application for Leave to File

Original Process is GRANTED. The Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED to the extent it requests extraordinary relief and GRANTED to the

extent it requests mandamus relief.      The court of common pleas is DIRECTED to

adjudicate Petitioner’s pending filing within 90 days.